Detailed Action
The following is a non-final rejection made in response to claims received on March 16th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 9,964,374 (hereinafter referred to in this section as ‘FIMS’ or simply as ‘the reference’).
Regarding claim 1, FIMS teaches a quick-acting modular rifle interface (the reference is directed to a modular muzzle attachment mechanism that is considered as being attachable to the barrel of a rifle) comprising: a rifle barrel (18) comprising a connection mechanism (12, 14), said connection mechanism comprising a receiving segment (12) and an engaging segment (14); said receiving segment (12) comprising a plurality of indentations (64; see Fig. 4); said engaging segment (14) comprising a bearing portion with a plurality of connective bearings (46, 48; see Figs. 2) protruding therefrom; wherein said plurality of indentations receive said connective bearings of said engaging segment when said receiving segment and said engaging segment are coupled together (see Fig. 5); and wherein said connective bearings retract into said engaging segment to disengage said receiving segment and said engaging segment, allowing said barrel to be deconstructed for stowage and transportation (the bearings 46, 48 are held in place by a spring ring 56, which may be rotated to allow the bearings to retract from their engaged position to allow for separation between members 12 and 14).
Regarding claims 2 and 3, FIMS teaches that the receiving segment (12) and said engaging segment (14) are coupled by threading (22, 26); wherein said receiving segment includes receiving thread and said engaging segment includes engaging thread, wherein said receiving thread and said engaging threaded in opposite directions to permit coupling (see Fig. 2).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641